    4:18-cv-03011-RFR-CRZ Doc # 54 Filed: 04/22/19 Page 1 of 26 - Page ID # 1026




                    UNITED STATES DISTRICT COURT FOR
                        THE DISTRICT OF NEBRASKA

PAUL GILLPATRICK, and                   ) CASE NO. 4:18-cv-03011
NICCOLE WETHERELL,                      )
                                        )
                    Plaintiffs,         )
                                        ) PLAINTIFFS’ REPLY BRIEF
              vs.                       ) TO DEFENDANTS’ MOTION FOR
                                        ) SUMMARY JUDGMENT
SCOTT FRAKES, Director,                 )
ANGELA FOLTS-OBERLE,                    )
Acting Warden,                          )
MICHELE CAPPS, Warden,                  )
      in their Official Capacities,     )
                                        )
                    Defendants.         )

        Niccole Wetherell and Paul Gillpatrick want to marry. They are both

Nebraska prisoners. The Defendants are the Director of the Nebraska Department

of Correctional Services (NDCS) and the wardens of the facilities where each is

housed. The Defendants are withholding their cooperation and consent. “Aside

from NDCS’ denials of their marriage requests, the Plaintiffs are otherwise eligible

to marry.” Statement of Material Facts about Which the Defendants Contend There

is No Genuine Dispute: ¶ 22, page 6 of Defendants’ Brief, filing # 49.1 Plaintiffs




1
 Along with other concessions in Defendants’ proposed undisputed facts, see, ¶ ¶
10-21 of Defendants’ Brief, filing # 49 and Plaintiffs’ proposed undisputed facts, ¶
¶ 1-10; 15-24; and 26-34 of Plaintiffs’ Brief, filing # 53, Plaintiffs have established
exhaustion as required by the Prison Litigation Reform Act (PLRA).
                                           1
 4:18-cv-03011-RFR-CRZ Doc # 54 Filed: 04/22/19 Page 2 of 26 - Page ID # 1027




assert that they have established their right to summary judgment on their

constitutional claim.

         I. STANDARDS FOR GRANTING SUMMARY JUDGMENT

      Both parties describe essentially the same standard by which a motion for

summary judgment or a cross motion for summary judgment should be evaluated.

Defendants do not address the PLRA requirements of need, narrowness, and

intrusion in order to qualify for injunctive relief. Plaintiffs asserted in their original

brief and repeat here that they have met these requirements.

      In addressing the constitutionality of the decision to deny Plaintiffs’ request

to marry, the Court “must distinguish between evidence of disputed facts and

disputed matters of professional judgment.” Beard v. Banks, 548 U.S. 521, 530

(2006). In Overton v. Bazzetta, 539 U.S. 126, 132 (2003), the Court indicated that

the “burden, moreover, is not on the State to prove the validity of prison

regulations, but on the prisoner to disprove it.” However, “Turner requires prison

authorities to show more than a formalistic logical connection between a regulation

and a penological objective. A prisoner may be able to marshal substantial

evidence that, given the importance of the interest, the Policy is not a reasonable

one.” Beard v. Banks, 548 U.S. 521, 535 (2006)

      In Riker v. Lemmon, 798 F.3d 546, 551 (7th Cir. 2015), the Seventh Circuit

recognized that “[a]lthough ‘the burden of persuasion is on the prisoner to disprove


                                            2
 4:18-cv-03011-RFR-CRZ Doc # 54 Filed: 04/22/19 Page 3 of 26 - Page ID # 1028




the validity of a regulation,’ prison officials ‘must still articulate their legitimate

governmental interest in the regulation" and provide some evidence supporting

their concern.’” And see, Beerheide v. Suthers, 286 F.3d 1179, 1189 (10th Cir.

2002)(“Thus, while Turner requires us to defer to the expertise of prison officials,

that deference is not absolute. In order to warrant deference, prison officials must

present credible evidence to support their stated penological goals.”) Plaintiffs

assert that the Defendants’ incorrect interpretation of a state statute with no

penological connection at all fails to articulate a legitimate penological interest.



   II. PLAINTIFFS DIPSUTE DEFENDANTS’ STATEMENTS OF FACT

      Plaintiffs dispute several of Defendants’ proposed statements of fact as

inaccurate and note the Defendants have conceded significant portions of

Plaintiffs’ statement of facts.

      Paragraph 25 of Defendants’ proposed statement of facts makes the disputed

legal conclusion that NDCS Policy, revised in the midst of this litigation,

retroactively governs this litigation. The Defendants changed horses with a new

regulation in 2016, after Plaintiffs had already filed suit in 2014. Filing 53

(Plaintiffs’ Brief in Support of Motion for Summary Judgment, pp. 7, ¶ ¶ 65-67; p.

18, n.7; and pp. 48-52). Such a substantive change in administrative policy raises

profound constitutional issues and prevents Plaintiffs from adjusting their position


                                            3
 4:18-cv-03011-RFR-CRZ Doc # 54 Filed: 04/22/19 Page 4 of 26 - Page ID # 1029




appropriately. See, SEC v. Chenery Corp., 332 U.S. 194 (1947) and

Gutierrez-Brizuela v. Lynch, 834 F.3d 1142, 1146 (10th Cir. 2016) (opinion of now

Justice Gorsuch).

      Paragraph 26 of Defendants’ proposed statement of facts is not a fact but

argues for conclusions, one irrelevant and one incorrect. The core of this objection

is stated in the preceding paragraph. Defendants’ paragraph 26 claims that the

policy “speaks for itself.” And the conclusion that “several of its provisions are

particularly pertinent” is simply wrong.

      Paragraph 27 of Defendants’ proposed statement of facts is misleading. Even

if the newly minted policy does not “categorically bar inmate-to-inmate

marriages,” the ‘policy’ remains unconstitutionally retroactive in effect. Moreover,

as applied, this policy provides no means by which Plaintiffs could satisfy it.

“Special circumstances” are not defined and have never been found, resulting in no

grants of permission to marry.

      Paragraph 29 of Defendants’ proposed statement of facts claims that Chief

of Operations Sabatka-Rine testified that any decision by the Director would be

based on the “totality of the circumstances in a particular situation.” Her testimony

was different. She actually said, “But, again, without knowing what circumstances

are presented, it’s hard to define what those special circumstances are. But

certainly as part of the totality of our process, we would consider what other


                                           4
 4:18-cv-03011-RFR-CRZ Doc # 54 Filed: 04/22/19 Page 5 of 26 - Page ID # 1030




circumstances are identified by the - - the inmate.” Filing 52-11 at 61:21 to 62:1

(Sabatka-Rine deposition 2019). (Emphasis supplied) That is, in her deposition

testimony Ms. Sabatka-Rine was attempting to describe the process for deciding

whether special circumstances might be found sufficient. She was explaining her

responsibility for gathering prisoner records and other institutional information,

along with shepherding prisoner submissions so that the Director could make his

unconstrained decision. She was not describing the elements of a successful special

circumstances showing. She was not describing how a prisoner’s proffered

justifications for seeking a marriage would be evaluated. Such a showing was not

required under the operative administrative regulation anyway, see AR §

208.01(D)(3). Filing 52-14 (NDCS Regulation 208.01).

      Chief of Operations Sabatka-Rine, in her 2019 deposition, testified that she

does not know what criteria controls the Director’s exclusive discretion. Filing 52-

11 (Sabatka-Rine deposition 2019) at 61:11 - 62:22. Whatever the actual criteria

might be under the new policy, Sabatka-Rine does not know how the criteria is to

be weighed. She testified that the Director simply tells her whether an exemption

will be granted. Filing 52-11 (Sabatka-Rine deposition 2019) at 66:21 - 67:20. He

does not tell her the basis for his denial. Filing 52-11 (Sabatka-Rine deposition

2019) at 67:21 - 68:1; 69:8-20.




                                          5
 4:18-cv-03011-RFR-CRZ Doc # 54 Filed: 04/22/19 Page 6 of 26 - Page ID # 1031




      Paragraph 30 of Defendants’ proposed statement of facts reports that “The

record is devoid of any assertion by the Plaintiffs that special circumstances apply

to their request to be married.” This paragraph fails to mention that no such

requirement existed when Plaintiffs asked for permission to marry. Defendants’

paragraph 30 also ignores the problems, such as which facts should be marshaled

and submitted or what prisoner conduct might be influential, when assessed, using

Defendants’ new, adverse administrative standard against which inmate to inmate

marriage requests are now supposed to be reviewed.

      Paragraph 39 of the Defendants’ proposed statement of facts falsely claims

that “the Defendants relied upon their decades of collective experience working in

prison systems.” No Defendant said this. The cited portions of the record merely

document their work history in corrections, but says nothing about reliance upon

this experience in reaching conclusions or as a reason for denying the marriage

requests. Director Frakes testified that he was simply relying upon advice of

counsel; he never claimed to have exercised his training or experience in

correctional administration. Filing 52-9 (Frakes deposition) at 74:11-12.

      Finally, Defendants have conceded several significant facts, including the

fact that Plaintiffs have completely exhausted their internal administrative

remedies in compliance with the PLRA, 42 U.S.C.S. § 1997(a)(e) (Filing 49 at p.

5-6) (Defendants’ Brief in support of Motion for Summary Judgment), that


                                          6
 4:18-cv-03011-RFR-CRZ Doc # 54 Filed: 04/22/19 Page 7 of 26 - Page ID # 1032




Plaintiffs are otherwise eligible to marry each other (Id. at 6), and the fact that the

Plaintiffs have no remedy available to them if Defendants refuse to accommodate

their wedding.“Simply put, there are no alternative means for the Plaintiffs to

marry.” Filing 49 (Defendants’ Brief in Support of Motion for Summary

Judgment) at p. 22.



                       III. TURNER v. SAFLEY FACTORS

      Both parties address the analytical structure provided by the United States

Supreme Court in Turner v. Safley, 482 U.S. 78 (1987). Defendants concede the

foundational question of whether Plaintiffs retain a constitutional right to marry.

Filing 49, p. 14 (Defendants’ Brief in Support of Motion for Summary Judgment).

      Turner, at 89, asks whether the prison regulation or action is “reasonably

related to legitimate penological interests.” If the answer is no, analysis stops

because the policy fails to overcome the constitutional right. Plaintiffs assert that

the original administrative regulation described legitimate penological interests,

none of which were relevant to Plaintiffs’ proposed electronic wedding. The new

policy, even if enforced retroactively, does not add a new, legitimate penological

interest. The new policy adds only compliance with agency regulations and an

implicit reference to a state statute.




                                           7
 4:18-cv-03011-RFR-CRZ Doc # 54 Filed: 04/22/19 Page 8 of 26 - Page ID # 1033




       The four Turner factors, as discussed in Plaintiffs’ opening brief, weigh in

favor of the Plaintiffs. First, there is no logical connection between the policy of no

video-conferenced wedding ceremonies and an at best ambiguous statute. Is the

conjured physical presence policy logically connected to a legitimate penological

policy. Just the opposite is true. Electronic presence eliminates or substantially

reduces potential risks to institutional security, eliminates or substantially reduces

risks to institutional good order and eliminates or substantially reduces risks to

public safety. The evidence before this Court is that courts and correctional

facilities in Nebraska use e-presence in lieu of physical presence in many judicial

situations. The evidence establishes that the NDCS uses the same technology in

telepsych situations and for some parent child conferences.

       This factor favors the Plaintiffs.

       Second, Defendants concede that Plaintiffs have no alternative means of

becoming married. Turner, at 90, asked “whether there are alternative means of

exercising the right that remain open to prison inmates?” Defendants’ response:

“Simply put, there are no alternative means for the Plaintiffs to marry.” Filing 49,

p. 22 (Defendants’ Brief in Support of Motion for Summary Judgment).

Defendants can barely acknowledge the consequence. “Thus, the Defendants

concede that, at best, this factor is neutral to their position or favors the Plaintiffs.”

Id.


                                            8
 4:18-cv-03011-RFR-CRZ Doc # 54 Filed: 04/22/19 Page 9 of 26 - Page ID # 1034




      Plaintiffs assert that this factor strongly supports their claim.

      Third, Plaintiffs’ evidence, as detailed in their opening brief, establishes that

allowing an e-wedding will reduce the impact that an in-person wedding has since

the prisoner is simply given a pass and walks from her or his housing unit to the

video conference room. There is no cost. Plaintiffs’ proposal is the least intrusive

means to permit them to wed. Defendants have chosen not to address this

undisputed evidence. Their position is an ‘all eggs in one basket” mantra of e-

presence is not physical presence. They write, “To the extent [Plaintiffs’] proposed

remedy is a videoconference ceremony, analyzing the institutional impacts is not

even necessary since the ceremony would be per se legally invalid at the outset.”

Filing 49, p. 22 (Defendants’ Brief in Support of Motion for Summary Judgment).

      A complete lack of adverse impact strongly favors the Plaintiffs.

      Fourth, Plaintiffs have provided unrebutted evidence that there are two

necessary, inexpensive, non-intrusive, and narrowly drawn alternatives which

allow for the complete exercise of the challenged constitutional right to marry.

Those two alternatives are to either have the wedding via video conference

technology already in place in both facilities, or to allow the wedding via laptop

connected to the institutional wi-fi for electronic solemnization. Plaintiffs’

evidence demonstrates that electronic presence represents a necessary, narrow, and




                                           9
4:18-cv-03011-RFR-CRZ Doc # 54 Filed: 04/22/19 Page 10 of 26 - Page ID # 1035




no-cost, alternative which imposes virtually no intrusion into the NDCS and its

mission. Defendants decline “to embark on such an exercise.”

      Plaintiffs assert that this factor strongly supports them. Paul Gillpatrick and

Niccole Wetherell urge this Court to find that the Defendants have not articulated a

legitimate penological interest to support denying an electronic solemnization.

Plaintiffs have offered factual, credible, and substantial evidence which supports

their view of the Turner factors.



        IV. TRANSPORT FOR THE MARRIAGE IS NOT AT ISSUE

      Plaintiffs claim a constitutional right to marry. Defendants unconstitutionally

refuse to authorize that marriage. Plaintiffs do not claim that the remedy for that

constitutional interference must be transportation.2 Nevertheless, Defendants

vigorously defend against such an unmade claim.

      Plaintiffs are not asking for transportation and therefore it is irrelevant

whether transporting prisoners from facility to facility for purposes of conducting a

wedding ceremony presents security concerns. Under the properly applicable,

original administrative regulation, Defendants did not and could not articulate any


2
 Director Frakes’ ‘no transportation’ assertion is a red herring considering that
Gillpatrick and Wetherell are not asking to be transported. Sabatka-Rine was
informed that Gillpatrick and Wetherell were not asking for transportation prior to
2015. Filing 52-10 (Sabatka-Rine deposition 2015) at 43:9-11.

                                          10
4:18-cv-03011-RFR-CRZ Doc # 54 Filed: 04/22/19 Page 11 of 26 - Page ID # 1036




security, order of institution or public safety concern associated with an e-wedding.

Defendants make no claim that there was. Even under the new policy, Defendants

cannot and do not make security, order or public safety claims. In Turner, the

Supreme Court dismissed the Missouri prison administrator’s security and

rehabilitation claims as an exaggerated response. Director Frakes, rightly, does not

even make the attempt here.



    V. DEFENDANTS’ READING OF STATE LAW IS INCORRECT AND
                   DESERVES NO DEFERENCE

      Defendants turn to their interpretation of Neb. Rev. Stat. § 42-109.

Defendants claim a penological connection where none exists. Defendants’

syllogism is (1) Nebraska marriage law mandates, so Defendants claim, that the

parties MUST be in the physical presence3 of each other when the marriage is

solemnized. (2) Defendants then posit that electronic presence is not an acceptable

presence. (3) Defendants will not transport plaintiffs for the purpose of a

solemnization ceremony. Ergo, Defendants assert there can never be a marriage

between these two prisoners because they will prevent the Plaintiffs from being in


3
  "When I use a word," Humpty Dumpty said, in rather a scornful tone, "it means
just what I choose it to mean -- neither more nor less." "The question is," said
Alice, "whether you can make words mean so many different things." "The
question is," said Humpty Dumpty, "which is to be master -- that's all." Lewis
Carroll, Through the Looking-Glass, chapter 6, p. 115-116 (2013)(Originally
published 1872).
                                          11
4:18-cv-03011-RFR-CRZ Doc # 54 Filed: 04/22/19 Page 12 of 26 - Page ID # 1037




the physical presence of the minister or magistrate and the witnesses (and each

other). The question becomes whether either step (1) or step (2) is related to the

administration of the Nebraska prison system. They are not and therefore neither

step triggers a legitimate penological interest. Step (3) remains irrelevant.

      Director Frakes’ persistent rejection of the proposed e-ceremony is not based

upon his belief that it is necessary to ensure the safe and efficient functioning of

the NDCS. Defendant Director Frakes’ sole basis for denying Plaintiffs’ request to

marry was “As I understand the law, people must be physically present to be

married.” Filing 52-9 (Frakes deposition) at 74:11-12.

      His further explanation of the basis upon which Gillpatrick’s marriage

intention form was denied was, “In my memory, though, again, the – the specific

denial was based on his location, not being allowed to be transported to another

facility.” Filing 52-9 (Frakes deposition) at 82:11-14. This was the only basis he

could recall. Filing 52-9 (Frakes deposition) at 82:15-20.

      Turner, at 482 U.S. 85, notes that a prison administrator is entitled to

“substantial deference to the professional judgment” exercised in making

penological decisions. “Judgments regarding prison security are peculiarly within

the province and professional expertise of corrections officials. Id., 86.

      There is no evidence of any exercise of professional judgment by Director

Frakes or his predecessors. Director Frakes did not claim to be an expert on


                                          12
4:18-cv-03011-RFR-CRZ Doc # 54 Filed: 04/22/19 Page 13 of 26 - Page ID # 1038




marriage procedures. He did not claim to have reached his conclusion about the

meaning of Neb. Rev. Stat. § 42-109 based on his correctional training and

experience.

      In Turner, at 97, the prison administrator intoned security and rehabilitation,

to no avail. Director Frakes does not here claim a security justification for his

marriage ban. He does not assert a rehabilitation justification. This record

establishes that such assertions even if made are entirely unsupported. Since, no

penological interest is involved, no deference is due.

      Defendants do not explain where their authority to define and administer a

general state statute with no apparent impact on any correctional function comes

from. Nebraska statutes do not grant authority for the Director to interpret or

administer statutes of general applicability. Neb. Rev. Stat. Ann § 83-171(2)

provides that the Nebraska Department of Correctional Services shall “develop

policies and programs for the correctional treatment and rehabilitation of persons

committed to the department. Neb. Rev. Stat. Ann § 83-173(3) provides that the

Department “Establish and administer policies and programs for the operation of

the facilities in the department and for the custody, control, safety, correction, and

rehabilitation of persons committed to the department.” In short, the Nebraska

legislature has not delegated authority to the Director to interpret state laws which

do not directly impact the operation of NDCS facilities or which do not affect the


                                          13
4:18-cv-03011-RFR-CRZ Doc # 54 Filed: 04/22/19 Page 14 of 26 - Page ID # 1039




custody, safety, correction, and rehabilitation of persons in his custody. His attempt

to do so here receives no deference.

      As to Defendants’ hyperbolic claim about re-writing “presence” out of

Nebraska’s marriage statute (Filing 49, p. 24), they are just wrong. Plaintiffs argue

that presence can be electronic. Plaintiffs assert that the law evolves to

accommodate changing realities.4 Even the meaning of marriage has changed. In

Obergefell v. Hodges, 576 U.S. ___, 135 S. Ct. 2584 (2015), the very meaning of

marriage was expanded to include an entire class of otherwise previously excluded

people.

      When the United States Supreme Court was confronted with the issue of

whether the First Amendment guarantee of freedom of the press included broadcast

media, the Court did not write “press” out of the Constitution, it accepted that

words evolve. The First Amendment does not literally guarantee that Congress

shall enact no law abridging the right to broadcast the news. “Congress shall make

no law . . . abridging the freedom of speech, or of the press.” Such literalism as

would not provide First Amendment protection to the broadcast world did not

prevent the United States Supreme Court from “extending” the plain language of

the First Amendment’s press clause to protect electronic broadcasting. In United



4
  “Language . . . is ever changing: no more settled than the sea or the sky.”
John Moore, You English Words, 202 (1961)
                                          14
4:18-cv-03011-RFR-CRZ Doc # 54 Filed: 04/22/19 Page 15 of 26 - Page ID # 1040




States v. Paramount Pictures, Inc., 334 U.S. 131, 166 (1948), the Court rejected

the argument that the First Amendment did not cover new technological forms of

information sharing. “We have no doubt that moving pictures, like newspapers and

radio, are included in the press whose freedom is guaranteed by the First

Amendment.” And in Columbia Broad. Sys., Inc. v. Democratic Nat'l Comm., 412

U.S. 94, 102 (1973), in the process of reviewing a self-imposed limitation on the

sale of broadcast time for political advertising, the United States Supreme Court,

explained, “The problems of regulation are rendered more difficult because the

broadcast industry is dynamic in terms of technological change; solutions adequate

a decade ago are not necessarily so now, and those acceptable today may well be

outmoded 10 years hence.” Gillpatrick and Wetherell ask no more. Presence,

whatever its meaning in 1866, can easily be understood to include electronic

presence today. Furthermore, Director Frakes has no institutional competence and

no training or experience which qualifies him to adopt a different definition.

      The same can be seen in the evolution of the Sixth Amendment. In

Maryland v. Craig, 497 U.S. 836 (1990), the United States Supreme Court read the

Sixth Amendment right to confrontation (“In all criminal prosecutions, the accused

shall enjoy the right . . . to be confronted with the witnesses against him. . . .”) to

permit cross examination using one-way closed-circuit television. The Sixth

Amendment then does not always mean face to face, in-court presence.


                                           15
4:18-cv-03011-RFR-CRZ Doc # 54 Filed: 04/22/19 Page 16 of 26 - Page ID # 1041




      Gillpatrick and Wetherell offer analysis about the meaning of an unchanged

statute in a changing world. Must this Court understand the word “presence” to

exclude e-presence? Given that Nebraska appellate courts have not answered this

precise question but have held that virtually every other word in the statute is

directory and not mandatory, there is much sense to rejecting Defendants’

convenient literalism. In addition to Gibson v. Gibson, 24 Neb. 394, 39 N.W. 450

(1888), cited in Plaintiffs’ opening brief for the proposition that marriage statutes

are usually understood to be directory, most states agree. Parker v. Saileau, 213

So. 2d 190, 191 (La. Ct. App. 1968); Carabetta v. Carabetta, 182 Conn. 344, 346

(1980); De Potty v. De Potty, 226 Ark. 881 (1956); Picarella v. Picarella, 20 Md.

App. 499 (1974); State v. Ward, 204 S.C. 210 (1944). These cases do not control

the constitutional analysis, of course. However, they amply demonstrate the lack of

necessity for interpreting the unchanged Nebraska statute as inflexible, pseudo-

literal, and mandatory. See, Baker v. Baker, 112 Neb. 738 (1924). One cannot

ignore that technology has changed since the original passage of the Nebraska

marriage statute more than 160 years ago. Technological change now allows for an

e-presence for prisoners in court hearings. Such technological change eliminates

risks to security, order of the institution and to public safety. It eliminates the need

to transport prisoners in many situations without preventing those prisoners from

participating in court proceedings. Such changes do so at no cost to the institution


                                           16
4:18-cv-03011-RFR-CRZ Doc # 54 Filed: 04/22/19 Page 17 of 26 - Page ID # 1042




and create no disruption of the regular penological function of either facility. Neb.

Rev. Stat. § 42-109, reasonably construed, allows for technological innovation to

satisfy the presence element.

      Defendants’ interpretation is not supported by case law or a reasonable

reading of the statute. Defendants do not explain why their incorrect interpretation

of the statute describes a legitimate penological interest at all. Inserting the word

physical into the statute does not support a legitimate penological interest.

Plaintiffs urge this Court not to defer to the Director when deference is not justified

by a rational relationship to a legitimate penological interest. Plaintiffs urge this

Court not to defer to the Director when Defendants have not demonstrated any

competence in the Director to interpret marriage statutes.

      Plaintiffs have consistently argued that Neb. Rev. Stat. § 42-109, at a

minimum does not forbid an electronic presence during the solemnization of the

marriage. In support of this argument, Plaintiffs have looked at a tool of statutory

construction: expression unius personæ est exclusion alterius. (The mention of one

person is the exclusion of another.) Grammatically, presence precedes and

modifies a list of people who should be present when a party offers a declaration

during the solemnization, magistrate or minister and two witnesses. Plaintiffs have

argued that words should be understood in context. Other Nebraska marriage

statutes define void marriages but an electronic solemnization is not included in


                                           17
4:18-cv-03011-RFR-CRZ Doc # 54 Filed: 04/22/19 Page 18 of 26 - Page ID # 1043




that list. Read in para materia, the marriage statutes support Plaintiffs. Neb. Rev.

Stat. § 42-109 should, consistent with Nebraska law, be interpreted to be directory

and not mandatory.

      Presence understood to only mean physical presence would create the exact

constitutional crisis resolved in so many of the cases cited by Plaintiffs. When a

state statute imposes a burden on the exercise of a fundamental constitutional right,

the Supremacy Clause of Article VI commands that the state statute yield. See,

Obergefell v. Hodges, 576 U.S. ___, 135 S. Ct. 2584 (2015); Toms v. Taft, 338

F.3d 519 (6th Cir. 2003); Riker v. Lemmon, 798 F.3d 546 (7th Cir. 2015); In re

Coats, 849 A.2d 254 (Pa. Super. Ct. 2004); Fuller v. Norman, 936 F. Supp. 2d

1096 (W.D. Mo. 2013); Amos v. Higgins, 996 F. Supp. 2d 810 (W.D. Mo. 2014);

Jones v. Perry, 215 F. Supp. 3d 563 (E.D. Ky. 2016). Plaintiffs do not see a need

for this Court to strike down Neb. Rev. Stat. § 42-109, since a reasonable, twenty-

first century understanding of presence includes electronic or other constructive

presence. This conclusion follows application of the four factors established in

Turner.

      Plaintiffs recognize that the doctrine of constitutional avoidance applies

“when ‘a serious doubt’ is raised about the constitutionality of an act of Congress,

[and] ‘it is a cardinal principle that this Court will first ascertain whether a

construction of the statute is fairly possible by which the question may be


                                           18
4:18-cv-03011-RFR-CRZ Doc # 54 Filed: 04/22/19 Page 19 of 26 - Page ID # 1044




avoided.’ Crowell v. Benson, 285 U.S. 22, 62 (1932)” Jennings v. Rodriguez, 138

S. Ct. 830 (2018).5 The canon of constitutional avoidance "comes into play only

when, after the application of ordinary textual analysis, the statute is found to be

susceptible of more than one construction." Clark v. Suarez Martinez, 543 U.S.

371, 385 (2005). In the absence of more than one plausible construction, the canon

simply "‘has no application.’" Warger v. Shauers, 574 U.S. __, 135 S. Ct. 521, 529

(2014)(quoting United States v. Oakland Cannabis Buyers' Coop., 532 U.S. 483,

494 (2001)). Plaintiffs deny that Neb. Rev. Stat. § 42-109 is capable of two

reasonable, constitutional meanings in this context. Plaintiffs argue that the

analysis they have provided establishes that the statute does not prohibit electronic

presence. Plaintiffs’ reading eliminates any claim by the Defendants to a

penological interest in obstructing the Plaintiffs’ marriage by video conferencing

technology.

      Defendants argued in state court that presence could be understood only by

considering its original meaning, citing an 1838 dictionary. They have abandoned

that hopeless argument in favor of lifting one word out of context without




5
 Constitutional avoidance is conceptually parallel to the Pullman abstention
doctrine. R.R. Com. of Tex. v. Pullman Co., 312 U.S. 496 (1941); Robinson v.
Omaha, 866 F.2d 1042, 1043 (8th Cir. 1989); State ex rel. Stenberg v. Moore, 258
Neb. 199, 211, 602 N.W.2d 465 (1999).
                                          19
4:18-cv-03011-RFR-CRZ Doc # 54 Filed: 04/22/19 Page 20 of 26 - Page ID # 1045




considering its context. This single word analysis is inappropriate for all the

reasons set out in the Plaintiffs’ original brief.

       Defendants now cite to a portion of a more contemporary definition. Black’s

Law Dictionary, Revised Fourth Edition, p. 1346 (1968), defines presence, in full

as:

       Act, fact, or state of being in a certain place and not elsewhere, or within

       sight or call, at hand, or in some place that is being thought of. London v.

       Maryland Casualty Co., 10 Minn. 581, 299 N.W. 193, 194; the existence of

       a person in a particular place at a given time particularly with reference to

       some act done there and then. Besides actual presence, the law recognizes

       constructive presence, which latter may be predicated of a person who,

       through not on the very spot, was near enough to be accounted present by

       the law, or who was actively co-operating with another who was actually

       present. Mitchell v. Com., 33 Grat., Va., 868.

It is easy to understand why the Defendants might have omitted the portion of their

dictionary definition which acknowledges the possibility of constructive presence.

Both the Ninth Edition (2009) cited by the Defendants and the Tenth Edition

(2014) provide, as part of their definition of presence, for constructive presence,

although in a somewhat narrower scope than does the 1968 Black’s Law

Dictionary cited above.


                                            20
4:18-cv-03011-RFR-CRZ Doc # 54 Filed: 04/22/19 Page 21 of 26 - Page ID # 1046




      Defendants argue “The Plaintiffs can point to no Nebraska authority—and

the Defendants are aware of none—which interprets “presence” to mean anything

other than physical presence.” Defendants overlook the most persuasive authority:

the holding of Lancaster County District Court Judge Robert Otte who ruled in

favor of Plaintiffs’ marriage and ordered Defendants to permit a marriage by

videoconference after duly weighing all the evidence. Filing 52-6 (Order granting

Plaintiffs’ Motion for Summary Judgment) at p. 12.



           VI. THE CHANGE IN ADMINISTRATIVE POLICIES:

                   RETROACTIVE GOAL POST MOVING

      Defendants do not discuss the retroactive effect of using their current

administrative policy. There are two obvious concerns. Defendants are untroubled

about imposing a requirement without providing advance notice to the Plaintiffs

and without articulating a standard by which well-intentioned prisoners might

comply with the requirement. Defendants unfairly complain that Plaintiffs did not

meet a condition created by that new policy which was adopted only after this

lawsuit was filed. Defendants do not provide a meaningful definition of “special

circumstances” nor explain how any information submitted by prisoners wishing to

marry will be evaluated or weighed. The new policy vests unconstrained,

undefined discretion in the Director. This discretion is not tethered to a legitimate


                                          21
4:18-cv-03011-RFR-CRZ Doc # 54 Filed: 04/22/19 Page 22 of 26 - Page ID # 1047




penological interest. Finally, the new policy does not itself actually prohibit a

video conferenced marriage ceremony.



                      VII. REMOVAL TO STATE COURT

      Defendants obliquely hint that they wish the case to be returned to state

court. Filing 49 (Defendants’ Brief in Support of Motion for Summary Judgment)

at p. 18, n. 2. The irony should not escape this Court. The case was removed from

state court by the Defendants over the objection of the Plaintiffs. See Filings 6, 11

and 23. Of course, Defendants do not actually suggest that the case should be

returned to the state trial court, only that they should be allowed to forum shop,

issue by issue, by certifying a question to the Nebraska Supreme Court. As noted

above, such removal is not necessary because Plaintiffs do not challenge the merits

of the state statute and because Lancaster County District Court Judge Robert Otte

already ruled that the state statute permits a marriage by videoconference. Filing

52-6 (Order granting Plaintiffs’ motion for summary judgment) at p. 12.



                                  VIII. REMEDY

      Plaintiffs have offered credible evidence that either of two alternative

remedies are available. They are willing to marry using the NDCS video

conferencing equipment. They are willing to marry using the NDCS wi-fi so long


                                          22
4:18-cv-03011-RFR-CRZ Doc # 54 Filed: 04/22/19 Page 23 of 26 - Page ID # 1048




as their attorneys can bring a laptop into the Nebraska State Penitentiary and a

laptop into the Nebraska Correctional Center for Women. Both attorneys and

Pastor Craig Bock are on the approved visiting lists. They have a valid current

marriage license. This Court need not, at this point, make the choice between the

offered remedies. Which method the NDCS prefers may be subject to deference,

however their obdurate refusal to permit this marriage must stop.



                                 IX. CONCLUSION

       Plaintiffs respectfully assert that the evidence before this Court compels the

granting of their Motion for Summary Judgment, Filing 51, and the rejection of the

Defendants’ Motion for Summary Judgment, Filing 48. Plaintiffs ask this Court to

find that:

       1. Plaintiffs have shown that their constitutional right to marry has been

infringed by these Defendants;

       2. Plaintiffs have carried their burden of showing that no legitimate

penological interest stands in the way of their marriage;

       3. Plaintiffs have shown that Neb. Rev. Stat. § 42-109 does not prohibit an

electronic presence for the solemnization of the proposed marriage;

       4. Plaintiffs have shown that there is no legitimate penological interest

which would be impacted by an e-wedding ceremony;


                                          23
4:18-cv-03011-RFR-CRZ Doc # 54 Filed: 04/22/19 Page 24 of 26 - Page ID # 1049




      5. Plaintiffs have shown that there is no rational connection between the

proposed marriage and any arguable penological interest;

      6. Plaintiffs have shown that there are no alternative means by which

Plaintiffs may marry absent accommodation by Defendants;

      7. Plaintiffs have shown that there are no adverse institutional impacts

associated with Defendants being ordered to accommodate the proposed marriage;

      8. Plaintiffs have shown that there are ready alternatives which fully

accommodate the Plaintiffs’ marriage with no associated intrusion into institutional

functioning;

      9. Plaintiffs have shown that their proposed electronic marriage is necessary

in order to fully vindicate their Constitutional rights;

      10. Plaintiffs have shown that their proposed electronic marriage is the

narrowest legitimate alternative;

      11. Plaintiffs have exhausted administrative remedies;

      12. Plaintiffs have demonstrated that they are entitled to judgment as sought

in their lawsuit;

      13. Defendants have failed to articulate a legitimate penological interest

which would be impacted by Plaintiffs’ electronic marriage request;

      14. Defendants have failed to demonstrate that they are entitled to judgment.




                                           24
4:18-cv-03011-RFR-CRZ Doc # 54 Filed: 04/22/19 Page 25 of 26 - Page ID # 1050




        Accordingly, Plaintiffs ask this Court to grant their motion for summary

judgment, to overrule Defendants’ motion for summary judgment, and to enter a

final order permanently enjoining and ordering the Defendants to authorize the use

of suitable technology so that the Plaintiffs may wed. Plaintiffs ask this Court to

make the findings of need, narrowness and lack of unnecessary intrusion as

required by the P.L.R.A.

        Plaintiffs also renew their prayer that this Court order the Defendants to pay

costs, and expenses associated with this litigation, including reasonable attorneys

fees.

                                        Respectfully submitted,

                                        Niccole Wetherell and Paul Gillpatrick
                                        Plaintiffs

                                                /s/ Michael D. Gooch
                                                _________________________
                                                Michael D. Gooch #15273
                                                Attorney at Law
                                                7215 North 162nd Street
                                                Bennington, NE 68007
                                                (402) 333-0722
                                                mdgooch22@gmail.com

                                                Amy A. Miller NSBA #21050
                                                ACLU Nebraska Foundation
                                                134 South 13th St. #1010
                                                Lincoln NE 68508
                                                (402) 476-8091 ext. 106
                                                amiller@aclunebraska.org



                                           25
4:18-cv-03011-RFR-CRZ Doc # 54 Filed: 04/22/19 Page 26 of 26 - Page ID # 1051




                         CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing was served upon Dave Lopez,
Deputy Solicitor General and Ryan S. Post, Assistant Attorney General, by
electronic filing using CM/ECF this 22nd day of April, 2019.

                                            /s/ Amy A. Miller
                                            _______________________
                                            Amy A. Miller




                                       26
